DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 52-53, 57-60, 62-63 and 67-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of US Patent No. 10,142,686. Additionally, claims 52-60 and 62-70 of the instant application are rejected over claims 9 and 19 of U.S. Patent No. 10,735,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the patented claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52-53, 57-58, 60-63, 67-68 and 70-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US20160170710, hereinafter Kim).

Regarding claims 52 and 62, Kim discloses a method for disambiguating a search query, the method comprising: 
receiving, at a first time during display of media content, an ambiguous search query related to the media content (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); 
identifying a frame of the media content being displayed at the first time (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text);
determining a portion of the identified frame corresponding to a gaze of the user at the first time (see Kim, at least at [0146], [0149]-[0152], and related text); 

generating a disambiguated search query using the ambiguous search query and the metadata (see Kim, at least at [0152], and related text); and 
generating for output a search result for the disambiguated search query (see Kim, at least at [0153], and related text).
Regarding claims 53 and 63, Kim discloses wherein determining a portion of the identified frame corresponding to a gaze of the user at the first time further comprises:
identifying a direction of the gaze of the user relative to a display screen on which the media content is being displayed (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text); and 
determining, based on the direction, a first area of the display screen corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text).
Regarding claims 57-58 and 67-68, Kim discloses generating for display a prompt for additional input, wherein the prompt indicates an entity displayed in the identified portion of the identified frame as a potential disambiguation of the ambiguous search query (see Kim, at least at [0146], [0150]-[0153], and related text).
Regarding claims 60 and 70, Kim discloses searching a database for media content that includes an entity corresponding to the disambiguated search query (see Kim, at least at [0153]-[0154], and related text).
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 54-56, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (previously cited), as applied to claims 52 and 62 above, and further in view of Paine et al. (US20180189354, hereinafter Paine).

Regarding claims 54 and 64, Kim discloses identifying an entity displayed in the portion of the identified frame corresponding to the gaze of the user (see Kim, at least at [0042]-[0043], [0054], [0139]-[0142], [0146], and related text), but does not specifically disclose identifying a pronoun in the ambiguous search query; and 
determining, based on the metadata, whether the identified entity displayed in the portion of the identified frame is associated with the identified pronoun.

determining, based on the metadata, whether the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0012]-[0016], [0033]-[0041], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kim to include the limitations as taught by Paine for the advantage of more efficiently providing accurate data.
Regarding claims 55 and 65, Kim in view of Paine discloses wherein generating the disambiguated search query using the ambiguous search query and the metadata further comprises determining that the identified entity displayed in the portion of the identified frame is associated with the identified pronoun (see Paine, at least at [0016]-[0021], and related text).
Regarding claims 56 and 66, Kim in view of Paine discloses wherein generating the disambiguated search query based on the ambiguous search query and the metadata further comprises:
in response to determining that the identified entity displayed in the portion of the identified frame is not associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text);
identifying a second entity displayed in the portion of the identified frame (see Paine, at least at [0033]-[0039], and related text); and determining, based on the metadata, whether the second entity is associated with the identified pronoun (see Paine, at least at [0033]-[0039], and related text), wherein the disambiguated search query is generated based on the second entity and .

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (previously cited), as applied to claims 52 and 62 above, and further in view of Davis et al. US20160028878, hereinafter Davis).

Regarding claims 5 and 69,  Kim does not specifically disclose receiving, in response to the prompt, an input indicating that the indicated entity is not a correct disambiguation of the ambiguous search query; and in response to receiving the input: identifying a second entity displayed in the identified portion of the identified frame; and generating for display a second prompt for additional input, wherein the second prompt indicates the second entity as a second potential disambiguation of the ambiguous search query.
In an analogous art relating to a system for intuitive computing, Davis discloses receiving, in response to a prompt, an input indicating that an indicated entity is not a correct disambiguation of an ambiguous search query (see Davis, at least at [0046]-[0053], and related text); and in response to receiving the input: identifying a second entity displayed in an identified portion of the identified frame (see Davis, at least at [0046]-[0053], and related text); and generating for display a second prompt for additional input, wherein the second prompt indicates the second entity as a second potential disambiguation of the ambiguous search query (see Davis, at least at [0046]-[0053], and related text).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 .  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421